Citation Nr: 1618868	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-36 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to service connection for a right hip disability, now diagnosed as degenerative arthritis of the right hip, including as due to the service-connected disability of residuals of march fractures with pes planus of bilateral feet.

2. Entitlement to service connection for a left hip disability, now diagnosed as degenerative arthritis of the left hip, including as due to the service-connected disability of residuals of march fractures with pes planus of bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to February 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) and was subsequently denied by the Board in September 2015.

In March 2016, a Joint Motion for a Partial Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  In the same month, the Court issued an order partially vacating the Board's September 2015 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

In February 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.

The Board additionally notes that the Veteran's electronic Virtual VA file and Veterans Benefits Management System file have been reviewed in conjunction with the adjudication of the claims currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to the JMR and the Court's Order, additional evidentiary development is required.  As stated above, in March 2016 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claims.

According to the JMR, the January 2012 VA examination was inadequate for rating purposes.  It was argued that the VA examiner did not provide an opinion which addressed the aggravation theory of entitlement regarding whether the Veteran's bilateral pes planus aggravated his bilateral hip pain.  

Therefore, and pursuant to the JMR and the Court's Order, the Board remands this matter for an addendum opinion addressing the aggravation theory of entitlement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Once all outstanding records, if any, are obtained and associated with the claims file, the claims file should be returned to the VA examiner who conducted the January 2012 VA examination.  In an addendum, the VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disabilities are related to the Veteran's service-connected pes planus, as requested more specifically below.

The claims file must be made available to and reviewed by examiner in connection with the examination.  All tests deemed necessary should be conducted.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disabilities were caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected bilateral march fractures with pes planus.  Please explain the reasons for the opinion.

If the examiner finds that the Veteran's bilateral hip disabilities were aggravated by his service-connected bilateral march fractures with pes planus, the examiner should quantify the degree of aggravation, if possible.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The VA examiner should discuss the relevant in-service and post-service treatment records and the Veteran's contentions and lay history.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and explain why with a supporting rationale.

If the January 2012 VA examiner is not available, the Veteran's claims file should be referred to a suitably qualified examiner for review of the record and the above-requested opinion.  The VA examiner's attention is directed to the above paragraphs relative to providing the requested opinion.  If deemed warranted, the Veteran may be recalled for physical examination.

3. Upon completion of the above, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims should be readjudicated, considering all applicable laws and regulations.  If the claims are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

